Title: To Thomas Jefferson from William Wisner, 7 July 1823
From: Wisner, William
To: Jefferson, Thomas


                        Respected Sir
                        
                            Ithaca
                            July 7th 1823
                        
                    I have Just read in one of the new York papers the copy of a letter purporting to have been written to Hon. John Adams by yourself bearing date June 1st 1822.Now Sir you will pardon me when I tell you that the publication of your correspondence with Mr. Adams is the cause of my troubling you with this letter.I cannot but respect the man who has for a long period presided over the councils of the nation which gave me birth, and when I learn that this man who has shared so largely in the confidence of my country  has already numbered more than fourscore years, my respect kindles into a kind of filial regard. This regard causes me earnestly to desire that the man who has lived so long in the affections of his fellow citisens should be happy in his death as he has been honourable in his life, and enjoy beyond the grave that Substantial felicity which his inspiration has taught him is not to be obtained in this world.Now sir when I hear you in the letter above alluded to profess a contempt for life, and a desire to die without the most distant allusion to the Hope of Israel, I am led to fear that you are about to venture down into the “dark valley of the shadow of death” without an interest in him who is “the resurrection and the life“—Am I right? or are my fears groundless?—Are you about to pass into the chamber of the dead without a Saviour? If So be entreated (by one who has no motive but the most Sincere regard for your happiness) to pause and once more before you leave us considering whether all is safe. Does it accord with your accustomed prudence in other matters for you to reject the testimony of the prophets and the apostles and rest your Eternal all upon the loose and baseless speculations of infidelity?It must I think be plain to a man of your understanding that human reason unassisted by a revelation from God can tell us nothing certain about futurity. Infidels may speculate on the subject, but as the field of their Speculation lies beyond the reach of their senses, and they have no testimony on which they are willing to rely, they can come at no certain and it appears to me no very satisfactory conclusion. Now if it be once admitted that infidelity cannot tell certainly what evil will take place beyond the grave, then it will I think follow, that she cannot know certainly but that all who do not “believe on the Lord Jesus Christ,” and put their trust in him, will be eternally miserable, as the bible declares shall be the case.Now since a Newton and a Lock and others of like mind have believed that there was evidence enough of the divine authority of the scriptures, let me beg you, as you are fond of reading, to examine the bible once more and look into the evidence of the divinity.I have the honour Dr. Sir, to be Your Sincere though unknown Friend,
                        Wm Wisner
                    